In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00118-CR
     ___________________________

      DONAVAN RAMOS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
         Trial Court No. 1610089


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

      Donavan Ramos attempts to appeal from the trial court’s order granting the

State’s pretrial motion to hold him without bond. In a letter dated August 18, 2020,

we notified Ramos of our concern that we lack jurisdiction to consider the trial court’s

order because it is not appealable. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim.

App. 2014). This court also informed Ramos that unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal, the

appeal could be dismissed. See Tex. R. App. P. 44.3. Ramos did not file a response.

      We do not have jurisdiction to hear interlocutory appeals from pretrial orders

regarding the denial of bond sought by motion. Ragston, 424 S.W.3d at 52; Gonzalez v.

State, No. 02-20-00119-CR, 2020 WL 5833632, at *1 (Tex. App.—Fort Worth Oct. 1,

2020, no pet. h.) (per curiam) (mem. op., not designated for publication). But cf.

Ex parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.—Fort

Worth May 5, 2016) (mem. op., not designated for publication) (explaining that court

of appeals does have jurisdiction over appeal from denial of pretrial habeas corpus

application seeking bail reduction), pet. dism’d, No. PD-0677-16, 2017 WL 1089960

(Tex. Crim. App. Mar. 22, 2017) (not designated for publication). Because Ramos is

attempting to appeal the trial court’s pretrial order denying him bond on the State’s

motion, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f);

Ragston, 424 S.W.3d at 52.

                                                      Per Curiam

                                           2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 22, 2020




                              3